Citation Nr: 0332047	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  03-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 19, 2001, 
for a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to November 
1953 and from December 1953 to August 1968.  He was a 
prisoner of war (POW) from November 1950 to September 1953.  
He died on November [redacted], 1978.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, Regional Office 
(RO).  In that decision, it was first determined that new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The RO then granted service 
connection for the cause of the veteran's death and assigned 
an effective date of April 19, 2001.  The appellant has 
perfected an appeal of the effective date assigned.  

On May 15, 2003, the appellant appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate that claim.

2.  In November 1981, the Board denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death, and that decision became final.  

3.  In February 1997, the Board determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, and that decision 
became final.  

4.  The appellant's reopened claim of entitlement to service 
connection for the cause of the veteran's death was received 
by VA on April 19, 2001.


CONCLUSION OF LAW

An effective date earlier than April 19, 2001, for the grant 
of service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 
5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
3.400(q)(ii), 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than April 19, 2001, for the establishment of service 
connection for the cause of the veteran's death.  She argues 
that she has been pursuing the claim since his death and 
that, as liberalizing legislation resulted in the grant of 
her claim, an earlier effective date should be assigned as of 
the date of the change in the law.  In the interest of 
clarity, the Board will initially address the matter of 
whether this case has been appropriately developed for 
appellate purposes.  Thereafter, the Board will analyze the 
appellant's claim.

Veterans Claims Assistance Act 

There was a significant change in veterans' law prior to the 
appellant's filing of her reopened claim in April 2001.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  The Board has 
carefully considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issue has proceeded in accordance with the 
provisions of the law and regulations.

The Board finds that VA has notified the appellant of any 
information and evidence needed to substantiate and complete 
her claim for an earlier effective date.  Essentially, the 
appellant was notified in the July 2001 rating decision and 
November 2002 statement of the case that what was needed for 
the establishment of an earlier effective date for the cause 
of the veteran's death was evidence that the appellant had 
filed a claim for that benefit which had not been finally 
adjudicated prior to April 19, 2001.  Therefore, the Board 
finds that VA has no further duty to notify the appellant of 
the evidence needed to substantiate her claim for an earlier 
effective date.  The appellant has not identified any 
evidence which may be pertinent to her claim which the RO has 
not obtained and considered.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claims 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The appellant contends that she is entitled to retroactive 
Dependency and Indemnity (DIC) benefits earlier than April 
19, 2001, based upon the establishment of service connection 
for the cause of the veteran's death.  She argues that these 
benefits should date back to at least 1993, when there was a 
change in the law that recognized presumptive service 
connection for certain veteran Prisoners of War, who 
developed ischemic heart disease, including her husband.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002).  

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2003).  

Where a claim is disallowed by the Board, that decision is 
final and the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  New and material evidence must be submitted 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

The veteran died in November 1978.  The cause of death is 
shown by the death certificate to have been acute myocardial 
infarction due to atherosclerotic heart disease.  

In a November 1981 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death, on the basis that the evidence did not demonstrate 
that the atherosclerotic heart disease from which he died was 
present during military service or within a year following 
his separation from service.  

On July 12, 1994, a liberalizing amendment to 38 C.F.R. § 
3.309(c), was published and made effective retroactive to 
August 24, 1993.  This amendment recognized for the first 
time a causal connection between episodes of localized edema 
during captivity and the subsequent development of ischemic 
heart disease in former Prisoners of War such as the veteran 
and permitted presumptive service connection for ischemic 
heart disease of a former Prisoner of War.

In a February 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  The Board concluded 
that the prior November 1981 Board decision remained final.  
In the 1997 decision, the Board referenced and considered the 
effect of the liberalizing amendment to 38 C.F.R. § 3.309(c) 
set out above on the appellant's claim.  It was determined 
that there was no evidence available that would allow the 
application of the liberalizing law or otherwise reopen the 
appellant's claim.  That is, at the time of the Board's 
February 1997 decision, the Board found that the additional 
evidence submitted since the November 1981 denial of the 
claim did not demonstrate that the requirements of 38 C.F.R. 
§ 3.309(c) for presumptive service connection for ischemic 
heart disease had been met.  The appellant did not appeal the 
Board's February 1997 decision to the United States Court of 
Appeals for Veterans Claims and, consequently, the Board's 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002).  

On April 19, 2001, the appellant submitted an application to 
reopen her previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  In 
conjunction with her claim, she submitted a statement dated 
April 6, 2001, from a man who stated that he had been held 
captive by the enemy with the veteran during the Korean War.  
In his statement, the veteran's fellow Prisoner of War 
indicated that, during their captivity, he observed that the 
veteran was seriously ill for several weeks and that the 
veteran's feet, ankles and lower legs swelled and cracked 
open on several occasions.  

In a July 2001 rating decision, the RO reopened the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death and granted the claim.  
The stated basis of the reopening of the claim was the 
submission of the April 2001 statement by the fellow Prisoner 
of War of the veteran.  The stated basis of the grant of 
service connection was the application of the liberalizing 
amendment to 38 C.F.R. § 3.309(c) to the new and material 
evidence submitted by the appellant.  Specifically, it was 
noted that the new evidence from the veteran's fellow 
Prisoner of War indicated that the veteran had suffered from 
localized edema while in captivity.  Given that the cause of 
the veteran's death was atherosclerotic heart disease, 
service connection for his cause of death was then 
established on the presumptive basis set out in 38 C.F.R. 
§ 3.309(c).  The RO assigned April 19, 2001, as the effective 
date for the grant of service connection for the cause of 
death because that was the date of a new claim after final 
disallowance based on new and material evidence, under the 
provisions of 38 C.F.R. § 3.400(q)(1)(ii).  

The appellant contends that she should be entitled to DIC 
benefits from the date of the enactment of the liberalizing 
amendment to 38 C.F.R. § 3.309(c) because such  liberalizing 
law ultimately resulted in the grant of her claim.  However, 
it is noted in that regard that the liberalizing amendment in 
question was considered in the Board's February 1997 decision 
which determined that new and material evidence had not been 
submitted showing that the requirements of amended 38 C.F.R. 
§ 3.309(c) had been met.  The Board's 1997 decision remains 
final.  As the appellant was informed at the conclusion of 
the May 2003, she may, if she desires, file a motion alleging 
that the Board's February 1997 decision involved clear and 
unmistakable error, but at this time the Board's February 
1997 decision constitutes a final disallowance of her claim 
for service connection for the cause of the veteran's death.  
The submission by the appellant of the statement from a 
former fellow Prisoner of War of the veteran was later found 
by the RO to have met the requirements of 38 C.F.R. 
§ 3.309(c) for presumptive service connection for ischemic 
heart disease in a former POW and thus to entitle her to 
service connection for the cause of the veteran's death.  

As noted previously, the effective date for a reopened claim 
of entitlement to service connection for the cause of the 
veteran's death can be no earlier than the date the request 
to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).  There is no 
provision in either the statute or the regulations that 
allows for an earlier effective date based on a reopened 
claim unless a clear and unmistakable error was committed in 
a prior decision, or unless the new and material evidence 
resulted from correction of military records.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2003).  
The provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.  With respect to 
clear and unmistakable error in prior Board decisions, it is 
emphasized that a claim of clear and unmistakable error in a 
Board decision must be made in accordance with the 
requirements for the filing of such a motion under the 
provisions of 38 C.F.R. § 1404 (2003), which has not been 
done in this case.  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7104 (West 2002).  The Board decisions in 
1981 and 1997 on the issue of entitlement to service 
connection for cause of the veteran's death are, by law, 
final.  The effective date of the grant of service connection 
for the cause of the veteran's death cannot, by regulation, 
be earlier than the date of the appellant's new claim for the 
benefit filed after the final disallowances of her earlier 
claims.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2003).  It is regrettable that the 
evidence which was needed to substantiate the appellant's 
claim for service connection for the cause of the veteran's 
death was not available for her to submit earlier.  However, 
under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than April 19, 2001, the date of 
receipt of the request to reopen a previously denied claim 
the disallowance of which had become final.  For that reason, 
the appellant's claim for an earlier effective date for the 
grant of service connection for the cause of the veteran's 
death must be denied.  In cases such as this, where the law 
is dispositive, the claim is denied because of the absence of 
legal merit.  See  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  





ORDER

An effective date prior to April 19, 2001, for the grant of 
entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



